 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDnever been any bargaining representative for any of the employees inthe classifications involved in the Du Pont offices.By peremptorilymerging the two groups, in its direction of election the majority pre-cludes the Du Pont employees from a self-determination election.In the light of the absence of integrated control of labor relationsand supervision, the absence of a bargaining history for the Du Pontemployees, a current collective-bargaining agreement covering theBennett employees, and the fact that the Board has not in the pastexpressed any policy favoring systemwide units in the brokerage busi-ness,3 which, concededly, is not a public utility nor comparable to apublic utility, I perceive no valid basis for the majority's unit deter-mination, and would therefore dismiss the petition.CHAIRMAN FARMER and MEMBER LEEDOM took no part in the con-sideration of the above Decision and Direction of Election.sUhlmann Grain Company,50 NLRB 76,decided more than 12 years ago, and reliedon by the majority doesnotexpress a Board policy favoring systemwide units in the broker-age business.As the Board's decision in that case makes clear, it was decided on the factualcircumstances therein present,and not on any Board policy as such with respect to thebrokerage industry.A. C. Lawrence Leather Company,a Division of Swift and Com-pany, PetitionerandInternational Fur and Leather WorkersUnion of the United States and Canada and Its Local 33A. C. Lawrence Leather CompanyandLocal 33, Leather Work-ers Organizing Committee,CIO, Petitioner.Cases Nos. 1-RM-205 and 1 RC-3982. July 7,1955DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.At the hearing, over the objection of the petitioning Union,Amalgamated Meat Cutters and Butcher Workmen of North America,AFL, and its Local 33-L were permitted to intervene based upon ailalleged contractual relationship with the Employer covering thei Under thecircumstances of this case,as noted herein,we find without merit the Inter-venor's contention that the instant petitions should be dismissed until such time as theCIO-AFL "noraiding" agreement is fully processed.As the record and briefs in thisproceeding adequately present the issues and the positions of the parties, the Intervenor'srequest for oral argument before the Board is hereby denied.113 NLRB No. 10. A. C. LAWRENCE LEATHER COMPANY61employees here involved.Subsequent to the hearing, the PetitionerUnion withdrew its objections to the intervention.The Intervenor, hereinafter referred to as Local 33-L, Meat Cut-ters, would not stipulate that the Leather Workers Organizing Com-mittee, CIO, or Local 33, Leather Workers Organizing Committee,CIO, is a labor organization within the meaning of the Act.How-ever, in view of the fact that the former is a department within theCIO, devoted to organizing employees for collective-bargaining pur-poses, and that both exist for the purpose of bargaining collectivelywith employers in regard to wages, hours, and working conditions,we find them to be labor organizations within the meaning of Sec-tion 2 (5) of the Act, and that they claim to represent certain em-ployees of the Employer.'3.Local 33-L, Meat Cutters, contends that, in view of an allegedmerger between International Fur and Leather Workers Union ofthe United States and Canada, hereinafter referred to as IFLWU,and the Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, hereinafter referred to as Meat Cutters, it has suc-ceeded as party to an existing contract, effective November 17, 1954,toNovember 17, 1955, between the Employer and IFLWU and itsA. C. Lawrence Leather Workers Union, Local 33, hereinafter referredto as Local 33, IFLWU, and that said contract constitutes a bar tothis proceeding.The petitioning Union, Local 33, Leather WorkersOrganizing Committee, CIO, hereinafter referred to as Local 33,CIO, asserts that the contract is not a bar because of a schism withinthe ranks of the contracting Union.The Employer is neutral on thisissue.'Pursuant to a resolution adopted by the CIO executive board onJune 15, 1950, the CIO convention expelled the International Furand Leather Workers Union in November 1950 because of allegedcommunistic domination.4 In September 1951, Local 33, which, priorthereto, had been independent, affiliated with the IFLWU.Throughout the year 1954, Local 33, IFLWU and its officials, mani-fested on various occasions a rising sentiment against the alleged com-munist infiltration and domination at the international level.Thus,on January 9, 1954, at a IFLWU district conference in Boston, Local33, IFLA1TU, voted against a resolution to give moral and financialsupport to Ben Gold, then president of IFLWU and under indictmentfor executing a false non-Communist affidavit. In the spring of 1954,Wlodyka, business agent of Local 33, IFLWU, contacted, and arrangeda meeting with, Thompson, New England director of the CIO, and9 SeeTexas Hardwood Manufacturing Company,73 NLRB 356, andTwentieth Century-Fox Film Corporation,96 NLRB 10523 In view of our determination herein,we find it unnecessary to pass upon the Inter-venor's assertion that it has succeeded as party to the contract under the merger.6 See A.C. Lawrence Leather Company,108 NLRB 546 at 547. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurrent director of the CIO Organizing Committee.5 Subsequently,at the May 1954 IFLWU convention, Local 33 delegates, pursuant to aunanimous vote at the April 5,19.54, regular monthly meeting of Local33, voted against the support of President Gold. Subsequently, inAugust 1954, the executive council of Local 33, IFLWU, drafted anddistributed to the membership an eight-point plan expressing Local33's anti-Communist views and specifying a program designed to"clean up" the Union. At the IFL«TU district conference on Novem-ber 6, 1954, this program was presented by Local 33 officials and ac-cepted by the conference for the purpose of presenting it to theIFLWU convention the following January.The increasing anti-Communist sentiment within the IFLWU hasalso been noted by the CIO which has attempted to take advantage ofsuch sentiment for the purpose of extending CIO membership. Thus,since the IFLWU expulsion from the CIO in 1950, it has been CIOpolicy to bring back into its fold, without the international leadership,local IFLWU unions. At the CIO convention in December 1954, thispolicy gave rise to the formation of the CIO Leather Workers Or-ganizing Committee, which was officially established on January 14,1955.Since that time, the Organizing Committee, through its rep-resentatives, Thompson and O'Keefe, has been active in advocatingLocal 33's secession from the IFLWU and its affiliation with the CIO.6Throughout this same period the Meat Cutters and the IFLWU,through their respective representatives, have also been active amongLocal 33 members in attempting to obtain Local 33's approval of aproposed merger agreement between the IFLWU and the MeatCutters.The proposed merger between the IFLWU and the Meat Cuttersdid not, however, meet with the enthusiastic approval of Local 33,IFLWU. At the regular meeting of Local 33, IFLWU, on January3, 1955,' after a motion to secede from the IFLWU had been tabled,the membership voted "not to do anything" until after the scheduledIFLWU January convention, and to instruct delegates, subsequentlynominated, to vote against the IFLWU-Meat Cutters proposed mergerat the convention.On January 20-22, at the IFLWU convention,°Mr Thompson testified that this meeting was held for the purpose of discussing Local33's affiliation with the CIO in oidei to get out fioni under Communist domination, andthat, at that time, Wlodyka stated that the Local 33 membei ship would like to get outfrom under the Communist leadeiship of the IFLWU, suggesting that the CIO conducta campaign for this purposewlodyka admitted having consulted with Thompson, butdenied having made any I eference to C 1O afliliation°As pait of the CIO organizational diive, at various times during the first few monthsof 1955. O'Keefe, the vice chairman of the CIO Organizing Committee, met with groupsof membei s and officers of Local 33, IFLWU, in an attempt to persuade them to take partin a secession fiom the IFLWU and an affiliation with the CIOAt such meetings, O'Keefeadvised the group that a transfer of affiliation from the IFLWU to the CIO would belegal7Unless otherwise specified, all dates heieunafter refer to 1955 A. C. LAWRENCE LEATHER COMPANY63several of Local 33's eight delegates, who had been elected on January11, spoke in favor of the merger, although the delegates as a groupvoted against the merger.A majority of all delegates to the con-vention, however, voted that the merger should become effective with-in 30 days if a majority of the locals within that period voted in favorof the merger.Further expression of sentiment as regards the proposed mergerwas reserved for a later meeting of Local 33.At the latter's regularmonthly meeting on February 7, attended by 64 members," after amotion to secede from the IFLWU and to affiliate with the MeatCutters was withdrawn pending a secret vote on the merger, themembership voted to conduct a secret ballot on February 15 on thequestion of the merger with the understanding that, if the merger weredefeated, a mass meeting would be held on February 17.The raising of the issue for and against the proposed merger re-sulted in a division of opinion within the Local, both in its govern-ing body and also in its membership. So far as its governing bodyis concerned, it appears that, following an executive council meet-ing s on February 10, at which a motion was passed, 14 to 12, to ap-prove the merger and to recommend to the members of Local 33"that we go along with the merger until the expiration of our con-tract," the 14 council members favoring the merger placed an ad-vertisement in a local paper appealing to Local 33 members to go alongwith the merger.Similarly, the 12 council members opposing themerger placed an advertisement in the paper appealing to the membersto vote "no" on the merger. Thereafter, pursuant to the action ofthe Local 33 membership at its February 7 regular meeting andanotice posted on the plant bulletin board, there was held onFebruary 15 a secret ballot election in which 730 members votedagainst, and 198 for, the merger.1°As a result of this division of opinion, there were certain steps takenindicating that a division might occur within the Local itself.Thenight before the scheduled February 17 mass meeting, a meeting washeld at which representatives of the IFLWU, the Meat Cutters, andLocal 33 were present 11 The president of Local 33 was asked to tableany motions which (night be made the following day concerning dis-affiliation from the IFLWU and affiliation with the CIO. Later thatsame evening, several of Local 33's officers held a meeting at whichO'Keefe, CIO representative, was present and requested that the Lo-9The average attendanceat themonthly meetings was 40.O Administratively,Local 33, IPLWU,was goveined by a set of officers,a 10-memberexecutive boardwhichincluded the President,and a 20-member executive council whichincluded all officersand executive boardmembei s10Estimated figuics placeLocal33's membership at this time at between 1,450 and 1,575.11 SimilarWednesdaynight meetings,held for the purpose of obtaining a favorable voteon the merger,had been conducted since January 20 at which the discussion revolvedaround the issueof howto avoid a schism and a secession. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDcal 33 president entertain at the mass meeting disaffiliation and affilia-tion motions which he had helped to prepare. The following morn-ing, the executive board met and passed a resolution to the effect thatLocal 33 should go along with the merger. Early that afternoon,prior to the mass meeting, the executive council met and defeated thisresolution which had been submitted to it by the executive board, andvoted to recommend to the mass meeting that Local 33 disaffiliatefrom the IFLWU.12Pursuant to the action of the Local 33 membership at its February7 regular meeting and in accordance with a notice posted on the plantbulletin board following the merger vote on February 15, a mass meet-ing of Local 33, IFLWU, was held on February 17. The member-ship passed three motions in the following order that : (1) Local 33,IFLWU, disaffiliate from the IFLWU and transfer local unionfunds, assets, and property (including rights under the contract) tothe treasurer to hold in trust; (2) Local 33 affiliate with the LeatherWorkers Organizing Committee, CIO, and that the officers requesta charter from the CIO, and petition the Board for certification; and(3)Local 33 continue in office the present regular officers until thenext regular election "so long as they continue to carry out the votestaken at this meeting." 13 Attorney Goldman, who had been securedby a committee which had been appointed to retain an attorney, waspresent at the meeting, introduced to the membership, and answeredquestions by members pertaining to the motions.14Thereafter, atseparate executive council meetings, CIO representatives urged thecouncil members to go along with the mass meeting vote, and IFLWUrepresentatives appealed to the local officials to override the vote.As a result of the foregoing events, the IFLWU advised Local 33,and the Employer, on February 21 that, in view of itssecession ac-tion, Local 33's charter had been suspended.A majority of the execu-tive board, on or about February 22, thereupon voted to overrule themass meeting vote and to go on record as approving the merger. Alsoon February 22, after 103 of 106 IFLWU locals had voted to merge12 Intervenor'switnessesdid not recallwhether these motions werevoted uponMinutesof the meeting received in evidence,appear, however,to show that they in fact were votedupon.13Witnessesfor the Petitionertestifiedthat, of approximately300 members present,there were but 10 or 12 who votedagainst eachof the 3 motionsWitnesses for the Inter-venor testified that there were approximately 150 present, and that between 10 and 20voted against each motion.The past president of Local 33,IFLWU,testified that, withpossibly one exception,this was the largest attendance at a union meeting in his memory.This was also refuted by witnessesfor theIntervenor.14At the earlier February7 regular meeting of Local 33, the membership had authorizedthe president to appointa committeeto obtainthe services of an attorneyfor the February17 mass meetingThe Intervenor,at the hearing,and in its brief, placed considerableemphasis upon the factthat Mr. Goldmanwas not an impartial attorney,but was in facta biased attorney who was representingthe CIO.Therecord discloses considerable con-flict in testimony and much confusion concerning the purpose for which the attorney wasto be retained and the role which Mr. Goldman played. A. C. LAWRENCE LEATHER COMPANY65with the Meat Cutters, the merger allegedly became effective.- Sub-sequently, on February 25, a majority of the executive council votedin favor of Sustaining the February 17 disaffiliation-affiliation actionof the Local 33 membership.: ,Since the split in Local 33, and the disaffiliation-affiliation action,each group has conducted its own meeting.Thus, Local 33, CIO,whose request for a charter has been approved by the CIO, held aregular meeting on March 1, at the former headquarters of Local 33,IFLWU, at which meeting members of the old executive board andexecutive council who did not go along with the disaffiliation-affilia-tion action were replaced.Thereafter, following a regular meetingof Local 33-L, Meat Cutters, on March 7, attended by some 40 to 60members, at which a new charter was presented by a representative ofthe Meat Cutters, a special meeting of Local 33-L, Meat Cutters, washeld on March 17, at which new officers were appointed.17Both Unions and their Internationals have made demands upon theEmployer for recognition.The Employer received notifications fromLocal 33, CIO, advising it of the recent happenings and requestingrecognition under the contract, and from the CIO Organizing Com-mittee on behalf of Local 33, CIO, alleging that it represented a major-ity of its employees and requesting a meeting to "negotiate or ad-minister" a contract.Pursuant to a February 26 telegram from theMeat Cutters International stating that Local 33's charter "is herebyreinstated in behalf of Amalgamated Local 33 ...," Wlodyka,new business agent of Local 33-L, Meat Cutters, advised the Employerthat Local 33-L would continue to honor the contract. Following thereceipt of a letter on March 3 from the Meat Cutters alleging thatLocal 33-L, Meat Cutters, is the same as the contracting Union, anddemanding continued recognition under the terms of the contract, theEmployer filed the instant petition, and, on March 4, advised the CIO,theMeat Cutters, and its employees, that, having been faced withconflicting claims, it would continue to adhere to the terms of thecontract, but would not recognize either Union pending a Boarddetermination.The record discloses that both Unions are presently functioningunder a constitution and bylaws; and that each has a slate of officers,holds regular meetings, and is actively engaged in representing15 The merger agreement is subject to the approval of the Meat Cutters' 1956 generalconvention16 The record disclosesthat,both before and after the disaffiliation-affiliation action,both the board and the council were split on the issue17Of a total of 26 officials of Local 33, IPLWU, all but 10, who were replaced at theMarch 1 meeting of Local 33, CTO, went along with the disaffiliation-affiliation vote, andiemained with Local 33, CIOThe recoid discloses that the former president, vice presi-dent,secretary,treasurer,and district council official,4 former executive board members,and 7 former stewards on the executive council went with Local 33, CIO. The formerbusiness agent, 5 former executive board members,and 4 former stewards on the executivecouncil went with Local 33-L, Meat Cutters. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the Employer.18Although the Company has refused torecognize either Union as representative of its employees, it has proc-essed grievances with officers of both Unionsas individuals,but not asrepresentatives of the Union, on behalf of individual employees uponthe requests of such employees.As noted above, the evidence discloses that, prior to the actualdisaffiliation-affiliation action of February 17, the membership of Local33, throughout 1954, had become concerned over the Communist in-filtration at the international level, and that communism, secessionfrom the IFLWU, and the merger with the Meat Cutters, were issuesthat had been the subject of discussion at several of Local 33's regularmeetings during the early months of 1955.The evidence furthershows that of approximately 1,500 workers, in excess of 900 took partin the February 15 balloting which rejected the IFLWU-Meat Cuttersproposed merger; and that the disaffiliation-affiliationvote of Febru-ary 17 was taken at one of the largest meetings of Local 33 members.19The Board has held under similar circumstances that the expul-sionof a labor union by its parent coupled with the later disaffiliationaction on the local level for reasons related to the expulsion, createsa schism which warrants the holding of an election despite a contractexisting between the local and the employer.20Neither the fact thatthe attempted secession movement may have violated the IFLWUconstitution21northe fact that the Petitioner actively participatedin the disaffiliation action 22 warrants a departure from theLawrenceLeatherprinciple.We have examined the facts presented in this casein the light of the schism doctrine, and conclude that the disaffiliationaction by Local 33, IFLWU, for reasons related to the expulsion of theIFLWU by its parent, the CIO, creates such confusion that the exist-'$ SeeInternational HarvesterCompany,Farmall Works,110 NLRB 1247;WhirlpoolCorporation,111 NLRB 547191n view of the prior meeting discussions and the merger vote 2 days before, we findwithout merit the Inteivenor's contention, raised in its brief, that the notice posted onthe plant bulletin board announcing the mass meeting of February 17 did not specificallyadvise members of the purpose for which it was being calledThe notice read as followsLOCAL #33, I F L W U.PEABODY, MASSNOTICEAS PER ORDER OF THE BODY AT THE FEBRUARY MONTHLY MEETING-AMASS MEETING IF THE MERGER WAS TURNED DOWN IS BEING CALLED-ASREQUESTED FOR 3 00 P. M, THURSDAY, FEBRUARY 17TH, 1955 AT PEA-BODY HIGH SCHOOL AUDITORIUM-TO DISCUSS FUTURE ACTION OF THEMEMBERSHIP.PER ORDER LASTMONTHLY MEETING20A. C. Lawrence Leather Company, supraSee alsoEmpire Zinc Division, The N. J.Zinc Company,108 NLRB 1663;General Electric Apparatus & Service Shop,110 NLRB1054;Continental Electric Company,110 NLRB 1062xiAluminum Company of Amcisca,80 NLRB 1342 at 1343, footnote 4.22Whirlpool Corporation., supra. THE ITEM COMPANY67ing contract no longer stabilizes industrial relations.23Under thesecircumstances,we find that a schism exists which warrants directingan immediate election without determining whether the existing con-tract would otherwise bar a determinationof representatives.Ac-cordingly,we find thatthe current contract does notbar thisproceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) andSection 2 (6) and (7) of the Act.4. In accord with an agreement of the parties, we find that the fol-lowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:All hourly paid employees at the Employer's Peabody, Massachu-setts,plant,includingfiremen, engineers,truckdrivers, and main-tenance employees,but excludingexecutives,office clerical employees,employees on the salaried payroll, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]23 SeeTheMagnavoxCompany,111 NLRB 379The Item CompanyandNew Orleans Newspaper Guild, Local170, American Newspaper Guild, CEOandInternational Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, Local 270International Brotherhood of Teamsters, Chauffeurs, Warehouse-men andHelpers of America, AFL, Local 270andNew OrleansNewspaper Guild, Local 170, American Newspaper Guild, CIO.Cases Nos. 15-C-4-719, 15-C A-720, and 15-CB-122. July 8,1955DECISION AND ORDEROn January 25,1955, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondents had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal of thecomplaint with respect to such allegations.Thereafter, the Respond-113 NLRB No. 8.